Citation Nr: 0629048	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  03-34 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for residuals of a right 
inguinal hernia.

2. Entitlement to service connection for a right orchiectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk





INTRODUCTION

The veteran had active military service from September 1981 
to September 1983 and from November 1990 to June 1991.  He 
had additional periods of unverified Army Reserve Service and 
a period of verified Indiana National Guard service from July 
1985 to July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.

The Board notes that the veteran indicated a desire to file 
claims for service connection for depression and hearing loss 
in an August 2004 medical consent form.  Furthermore, 
evidence submitted with the veteran's service connection 
claims in July 2001 note that since returning from active 
duty the veteran has had problems with fatigue, hypertension, 
his gastrointestinal system, sleeplessness, and 
concentration.  There is no evidence of record that the RO 
followed up with the veteran to see if he wished to file a 
formal claim for service connection for any of these 
conditions.  Therefore, these issues will be referred to the 
RO for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his active duty service driving 
fuel trucks in Operation Desert Storm caused chronic right 
groin problems, necessitating a right inguinal hernia repair 
and right orchiectomy.  He asserts that there is evidence in 
his service medical records of testicular surgery shortly 
after returning from the Persian Gulf, and another injury 
while on active duty for training (ACDUTRA) in Louisiana in 
1998.

In developing the veteran's claims to service connection for 
residuals of a right inguinal hernia repair and right 
orchiectomy, the RO made exhaustive attempts to determine the 
veteran's Reserve and National Guard service dates and to 
locate his active duty service medical records, as well as 
his records from the Army Reserve and the Indiana National 
Guard.  Unfortunately, the only service medical record 
obtained is the veteran's 1985 National Guard enlistment 
medical examination.  This is despite multiple attempts to 
retrieve records from the National Personnel Records Center 
(NPRC) and record requests sent to the veteran's Army Reserve 
units.  The veteran was also notified twice, in February 2003 
and December 2004, that the RO was unable to retrieve his 
service medical records, and he was asked to provide any 
copies he might have in his possession.  The veteran was 
given ample opportunity to submit any other evidence he had 
to support his claims of service connection; however, he was 
not afforded a VA examination in connection with his claims.

The Board notes that in cases where the veteran's service 
records are unavailable through no fault of his own, there is 
a heightened obligation for VA to assist the veteran in the 
development of his claim.  Cf. O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  Therefore, in the present case, the Board 
will closely examine whether there is sufficient evidence of 
record to decide the veteran's claim, or whether there is 
enough evidence of record to conclude that a VA examination 
should have been provided to the veteran in accordance with a 
heightened duty to assist.

The current evidence of record indicates that the veteran 
served as a material and supply specialist during Operation 
Desert Storm.  The veteran's 1985 National Guard enlistment 
examination, although performed five years earlier, indicates 
the veteran had no physical abnormalities.  At an August 2001 
initial consult at a VA pain management clinic, the veteran 
reported undergoing a testicular torsion in 1991.  The 
veteran reported that this treatment was at the Louisville VA 
Medical Center.  A December 1993 private treatment note by 
Dr. WG indicates that the veteran continued to have right 
groin problems.  The veteran's private medical records and VA 
outpatient records indicate that the veteran underwent a 
right inguinal hernia repair in 1992 (reported as private 
care) and 1994 (reported as VA care) and a right orchiectomy 
in February 1999.  Finally, the record demonstrates that the 
veteran continued to have problems following these 
procedures, and an April 2002 VA treatment note indicates a 
current diagnosis of ilioinguinal neuritis and neuromas.

The Board finds that sufficient evidence exists to conclude 
that the veteran had a right groin problem shortly after 
service separation, and has such currently.  However, there 
is no evidence of record regarding the etiology of this 
condition.  There is only a July 2001 statement by a private 
physician, Dr. WG, which indicates uncertainty regarding the 
cause of the veteran's groin pain.  This evidence is 
insufficient for the Board to consider whether the veteran's 
current disabilities are related to service.  Finally, the 
Board notes that it cannot accept the veteran's statements 
regarding the contents of his service medical records as 
competent medical evidence of an in-service injury.

In light of the above, the Board finds that the veteran 
should be afforded a VA examination.  Cf. O'Hare.  The Board 
acknowledges that without the veteran's service medical 
records it may be difficult for a VA examiner to render an 
etiological opinion.  However, given that the veteran's 
service medical records were not located due to no fault of 
his own, the Board notes that the opportunity for an 
etiological opinion should not be foreclosed, and a VA 
examination should be provided in accordance with the 
heightened duty to assist.  Id.

In providing the veteran with a VA examination, the examiner 
will be asked to render an opinion as to whether the 
veteran's current right groin problems are related to his 
military service.  However, there is currently some confusion 
in the record about which periods of service the examiner 
should consider when rendering his or her etiological 
opinion.  In the veteran's original July 2001 claim, he 
contends that his current condition is due to his active duty 
service in Operation Desert Storm.  However, in the veteran's 
April 2003 notice of disagreement, he states that he has 
furnished statements from others who were present to verify 
his in-service injury.  A review of the claims file reveals 
that the veteran has submitted letters regarding his 
condition following his Operation Desert Storm service, as 
well as a July 2001 letter from a fellow serviceman regarding 
an injury that occurred while on ACDUTRA in Louisiana.  The 
veteran has not clarified what type of injury occurred in 
Louisiana, nor has he specifically contended that such injury 
resulted in, or aggravated, his current right groin problems.  
Furthermore, as was previously mentioned, this period of 
ACDUTRA is unverified.  Therefore, in order to provide the VA 
examiner with an opportunity to render the most complete and 
accurate medical opinion, on remand, VA should clarify 
whether the veteran is claiming his current right groin 
problems were incurred in or aggravated by his Louisiana 
ACDUTRA in 1998.  If so, then appropriate attempts should be 
made to verify this period of ACDUTRA, and if verified, the 
VA examiner should consider whether such ACDUTRA caused or 
aggravated the veteran's current right groin problems in 
addition to whether his problems were caused by his verified 
active duty service in Operation Desert Storm.

Finally, the veteran has indicated a number of times, 
including in an August 2004 consent to release information, 
that he was treated for his right groin problems at the 
Louisville, Kentucky VA Medical Center from 1991 through the 
late 1990s.  However, the claims folder only contains 
Louisville VA medical records from 1998 to present.  These 
missing records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran and ask him to 
clarify whether he is contending that his 
claimed injury which occurred while on 
ACDUTRA in Louisiana in 1998 caused or 
aggravated his current right groin 
problems.  The veteran should also provide 
a description of the injury.

2. If the veteran responds to the above 
inquiry in the affirmative, ask him to 
submit evidence (e.g., orders) that 
verifies his ACDUTRA.  Attempts should 
also be made by VA to retrieve the 
veteran's Military personnel records to 
verify any ACDUTRA in1998 if his response 
is in the affirmative.

3. Obtain VA treatment records from the 
Louisville, Kentucky VA Medical Center 
from January 1991 to February 28, 1998.

4. Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the existence and etiology of 
any current right groin problem.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
veteran, the examiner should specify the 
existence and date of onset of any right 
groin problems, providing diagnoses for 
all identified disabilities.  The examiner 
should also provide an opinion as to 
whether any current right groin problem, 
including residuals of a right inguinal 
hernia repair and a right orchiectomy, is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the veteran's 
active duty service in Operation Desert 
Storm.  Additionally, if the veteran 
responds affirmatively to the inquiry 
regarding his injury while on ACDUTRA, and 
the period of service is verified, the 
examiner should also provide an opinion as 
to whether any current right groin 
problem, including residuals of a right 
inguinal hernia repair and a right 
orchiectomy, is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
the veteran's claimed injury while on 
ACDUTRA in Louisiana in 1998.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the veteran currently has a right 
groin disability that is related to any 
period of service on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.

5. Provide the veteran with notice 
regarding the disability rating and 
effective date with regard to the 
veteran's claims to service connection for 
residuals of a right inguinal hernia 
repair and a right orchiectomy.  See 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

6. After completion of the above and any 
other development deemed necessary, review 
the expanded record, and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

